Citation Nr: 1613927	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  11-31 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected right foot disability.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to December 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Columbia, South Carolina regional office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to the benefit sought on appeal.

A video conference hearing before the undersigned Veterans Law Judge was held in February 2016; the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the Board hearing, the Veteran reported that he received treatment for his bilateral hearing loss at a Johnson City VA Medical Center (VAMC) in 1967.  As such, there appear to be outstanding treatment records which should be obtained.

Regarding the Veteran's low back disability, the Veteran was provided with a VA examination in February 2013.  At examination, the Veteran suggested that his back condition was the result of his service-connected right foot disability.  The Veteran was diagnosed with degenerative joint disease in his lumbar spine but the date of diagnosis was noted as "unknown."  After examination, the examiner noted that the "Veteran marked no for recurrent back pain on his discharge history in [December] 1966" and found that since the Veteran "signed the document[,] it is accepted as factual."  The examiner also noted that "the physical exam at the same time noted no back condition [and] [r]adiographs (x-rays) of his back dated [February 1, 1966 was] reported as no fracture dislocation or other deformity."  The examiner asserted that "there is no evidence in the gait analysis or orthopedic literature with which [he is] familiar [with] that documents that a foot condition such as this [Veteran's condition] transmits stress to the spine."  Instead, the examiner noted that "the condition would transmit stress to the ankle and distal leg soft tissues where it is dissipated by stress absorption of this joint and surrounding soft tissues."  Although the examiner provided a detailed rationale, he failed to specifically provide an opinion as to whether the Veteran's low back disability was a result of his service-connected right foot disability.  As a result, a subsequent addendum was requested.  

The Veteran was provided with a VA addendum in January 2015.  The examiner opined that the Veteran's back condition was less likely than not secondary to his service-connected right foot condition.  The examiner explained that "a condition of the right foot as noted would not have a direct nor indirect impact on a condition of the spine anatomically or biomechanically specifically in a non-contiguous joint of the axial skeleton."  Although the opinion appears to address secondary service connection it does not address the possibility of aggravation.  

Establishing entitlement to service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (2014); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

Both the causation and aggravation prongs must be discussed in order for the opinion to be adequate.  Allen, 7 Vet. App. 439.  An opinion that a disability is not related to or associated with another disability is not adequate to address the aggravation factor.  Id. at 449.  Moreover, stating the disability is "caused by or related to" a disability does not sufficiently address the issue of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

Therefore, an additional examination in order to determine whether or not his service-connected right foot disability aggravated his low back disability. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available and pertinent VA and private treatment records of the Veteran, to include all records from the Johnson City VAMC from 1967.

2.  If any outstanding treatment records related to his bilateral hearing loss have been obtained and associated with the claims file, schedule the Veteran for a VA audiology examination.  After review of the claims file, the examiner should opine as to whether it is at least as likely as not (50 percent or greater) that the Veteran has bilateral hearing loss either began during or was otherwise caused by his military service, to include as a result of his military noise exposure?  Why or why not?  

3.  Return the Veteran's claims file to the examiner who provided the January 2015 addendum, or if he is not available, to another examiner.  If an opinion cannot be provided without an examination, one should be provided. 

The examiner should opine as to whether it is at least as likely as not (50 percent or greater) that the Veteran's low back disability was caused or aggravated as a result of his service-connected right foot disability?  Why or why not?  

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




